In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Rockland County (Garvey, J.), entered February 27, 2003, which, after a hearing, granted the petition to modify the custody provisions of the parties’ judgment of divorce and awarded the father permanent custody of the parties’ children.
Ordered that the order is affirmed, without costs or disbursements.
There was an insufficient showing made before the Family Court to justify a second forensic examination of the parties and their children. The mother’s contention that the court-*277appointed expert was biased is unsupported by the record. Further, the mother failed to provide medical evidence that a second evaluation would not jeopardize the best interests of the children (see Becker v Becker, 143 AD2d 561 [1988]).
The Family Court’s determination granting the petition to modify the custody provisions of the parties’ judgment of divorce and awarding custody of the parties’ children to the father was supported by a substantial basis in the record (see Matter of Darlene T., 28 NY2d 391, 395 [1971]; Matter of Wecker v D'Ambrosio, 6 AD3d 452 [2004]; Matter of Khan v Khan, 236 AD2d 612, 613 [1997]; McDonald v McDonald, 216 AD2d 276, 277 [1995]). S. Miller, J.P., Adams, Cozier and Rivera, JJ., concur.